Citation Nr: 1617560	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-07 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the RO in Chicago, Illinois.

The Veteran testified before the undersigned Veterans Law Judge at a May 2014 Travel Board hearing, and a transcript of this hearing is of record.

In July 2014, the Board remanded this case for additional development, and the case was subsequently returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Governing law and regulation provide that a TDIU is granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability or disabilities. See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 and 4.19.  In making this determination of employability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or impairment caused by any disabilities that are not service-connected.  Id.

The Veteran meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  However, it must also be shown that his service-connected disabilities, alone, are sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The disability rating, itself, is recognition that industrial capabilities are impaired. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board previously remanded this case to the AOJ, primarily for a VA examination to determine the effect of the Veteran's service-connected disabilities on his ability to work.  Such an examination was scheduled in late January 2015, and the record reflects that the Veteran failed to report for such examination.  

A private medical record on file reflects that the Veteran was hospitalized for a month from January 2015 to February 2015, including on the date of his scheduled VA examination in connection with this appeal.  In light of this fact, the Veteran's representative has requested that this appeal be remanded for another attempt to schedule the Veteran for a VA examination.  See March 2016 informal hearing presentation.

Additional information is needed to determine the degree of occupational impairment resulting from the Veteran's service-connected disabilities.  The medical and other records on file do not clearly indicate whether the Veteran is unemployable solely as a result of his service-connected disabilities, and a VA examination and opinion are needed to assist in making this determination.  As good cause has been shown for the Veteran's failure to report for his previously scheduled VA examination, remand is warranted.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, obtain any VA or private medical records of treatment or evaluation of service-connected disabilities dated since July 2013 that are not already on file, and associate them with the electronic claims file.

If the records are not obtainable (or none exist), the Veteran must be notified and the record clearly documented. 

2.  The AOJ should then arrange for a VA examination of the Veteran.  The claims file must be made available to and reviewed by the examiner.  The examiner is asked to opine as to the functional effect of the Veteran's service-connected disabilities on his ability to obtain or maintain gainful employment.

The Veteran's established service-connected disabilities include:  coronary artery disease, diabetes mellitus type II, bilateral aphakia status post cataract removal, diabetic nephropathy with hypertension, mood disorder with depressive features, residuals of shrapnel wounds to the left side, peripheral neuropathy of the bilateral upper and lower extremities, a gunshot wound scar on the left elbow, a scar on the right inguinal area, impotence, and decreased masticatory function.  The examiner should disregard the effects of his age or any disabilities that are not service-connected. 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state, with a complete explanation for such a finding.

The Veteran is hereby advised that failure to report for this examination, without good cause, may have adverse consequences on his claim.  See 38 C.F.R. § 3.655.

3.  The AOJ should then review the record and readjudicate the claim for a TDIU.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 



